Citation Nr: 0411592	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed headaches.  


REPRESENTATION

Veteran represented by:	Berks County (Pennsylvania) 
Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2003.  

As set forth hereinbelow, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  


REMAND

The veteran complained of having headaches on a few occasions 
in service.  At a hearing in December 2003, he testified that 
his headaches were caused by his service-connected tinnitus.  

There is no VA examination of record regarding an accurate 
diagnosis and opinion related to the etiology of the 
veteran's claimed headaches.  The RO must schedule a VA 
medical examination for a diagnosis regarding the specific 
nature of the veteran's headache disorder along with an 
opinion regarding the etiology thereof.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); See Quartuccio v. Principi, 16 
Vet. App. 183 (2002  

2.  The veteran should be afforded a VA 
medical examination to determine the 
precise nature of his headaches along 
with an opinion regarding the etiology of 
these headaches.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Finally, based on the development 
requested hereinabove, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




